DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on November 12, 2021.
Claims 1-9 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows:
Claim 9 is drawn to “a nonvolatile storage medium” storing a program of a method.  As claims should be given their broadest reasonable interpretation consistent with the specification1.  The broadest reasonable interpretation of a claim drawn to “storage medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “storage medium”2; particularly in instant case, as evidenced by applicant’s specification, i.e. in para. 124 and etc., recites that “	[0124] Various embodiments of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or …. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)?), a flash memory device, a memory card, and the like.”, which merely provides several exemplary instances of “storage medium” and does not constitutes as explicit definition for controlling the scope of claimed “a nonvolatile storage medium”; furthermore, the recited “non-transitory computer-readable storage medium” (from para. 124 of Specification) is not explicitly linked to provide a controlling definition for the scope of claimed “nonvolatile storage medium”. Therefore, the scope of such limitation, by broadest reasonable interpretation and consistent with the specification, encompasses the “storage medium (or nonvolatile storage medium” to be covering the transitory medium (i.e. propagating signals, carrier waves, etc.) Also see MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter3. Therefore, by broadest reasonable interpretation consistent with the specification provided by applicant, the claimed “nonvolatile storage medium” is considered to cover, inter alia, carrier waves, signal and wireless media (acoustic, RF, infrared, etc.), which are considered to be non-statutory subject matter under 35 U.S.C. 101 for at least the following reasons (For suggestions for amendment, see the memo of “Subject Matter Eligibility of Computer Readable Media”2).
A claim which is directed to a “signal (or carrier wave)” modulated/encoded/embodied on a carrier wave/etc.  with functional descriptive material.  While functional descriptive material may be claimed as a statutory product (i.e., a “manufacture”) when embodied on a tangible computer readable medium, a “signal” per se does not fall within any of the four statutory classes of 35 U.S.C. §101.  A “signal” is not a process because it is not a series of steps per se.  Furthermore, a “signal” is not a “machine”, “composition of matter” or a “manufacture” because these statutory classes “relate to structural entities and can be grouped as ‘product’ claims in order to contrast them with process claims.” (1 D. Chisum, Patents § 1.02 (1994)).  Machines, manufactures and compositions of matter are embodied by physical structures or material, whereas a “signal” has neither a physical structure nor a tangible material.   That is, a “signal” is not a “machine” because it has no physical structure, and does not perform any useful, concrete and tangible result.  Likewise, a “signal” is not a “composition of matter” because it is not “matter”, but rather a form of energy.  Finally, a “signal” is not a “manufacture” because all traditional definitions of a “manufacture” have required some form of physical structure, which a claimed signal does not have. A “manufacture” is defined as “the production of articles for use from raw materials or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery.” 4.  Therefore, a “signal (or a carrier wave)” is considered non-statutory because it is a form of energy, in the absence of any physical structure or tangible material, that does not fall within any of the four statutory classes of 35 U.S.C. §101  (also see MPEP 2106 for further details).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirouchi (U.S. Pub. No. 2015/0319327 A1).
With regard to claim 1, the claim is drawn to an information processing apparatus capable of communicating via a universal serial bus (USB) cable with a USB host device configured to transmit a first control transfer command at a start of communication (see Hirouchi, i.e. in Fig. 1, steps 103-105, in para. 25-28, and etc. disclose the printer apparatus 102 is connected to the PC 101 via the USB I/F), the information processing apparatus comprising: 
one or more controllers (see Hirouchi, i.e. in Fig. 2, disclose the printer apparatus comprises network controller 205, USB function controller 215, input unit controller 209, and/or CPU 201) configured to function as: 
a unit configured to acquire and hold predetermined data in response to having received the first control transfer command from the USB host device (see Hirouchi, i.e. in Fig. 1, i.e. steps 103-S105 and in para. 26, discloses that “[0026] Firstly, the PC 101, which is an external device, transmits an output command 103 which indicates an output of data to the printer apparatus 102, and thereafter the PC 101 transmits data 104 to the printer apparatus 102. In the case that the printer apparatus 102 receives the data 104, the printer apparatus 102 replies with an ACK 105 that indicates a reception of data. With this, the PC 101 determines that transmission of the data 104 succeeded by the ACK 105…”); and 
a unit configured to transmit the held predetermined data to the USB host device on the basis of having received a second control transfer command from the USB host device (see Hirouchi, i.e. in Fig. 1, steps 106-108 and in para. 27, discloses that “[0027] On the other hand, an explanation will be given of a case where data that is transmitted from the PC 101 could not be received normally by the printer apparatus 102. The PC 101 transmits an output command 106 for indicating an output of data to the printer apparatus 102, and thereafter data 107 is transmitted from the PC 101 to the printer apparatus 102. In the case that the data 107 could not be received normally by the printer apparatus 102, a NAK 108 is returned to show that the data 107 could not be received normally by the printer apparatus 102. Because of this, the PC 101 determines that the data 107 could not be received normally by the printer apparatus 102…”).
With regard to claim 2, the claim is drawn to the information processing apparatus according to claim 1, wherein the predetermined data is acquired from a predetermined software module (see Hirouchi, i.e. in para. 4, discloses that “… In the case that this kind of printer apparatus communicates with a PC via a USB I/F, communication is performed while a handshake is performed between a print driver that exists on the PC [or as “a predetermined software module”], and a module which performs print processing on the printer apparatus. There exist two types of communication for this kind of communication between a PC and a printer apparatus: bidirectional communication and unidirectional communication”). 
With regard to claim 3, the claim is drawn to the information processing apparatus according to claim 2, wherein the one or more controllers generate a thread for acquiring the predetermined data from the predetermined software module (see Hirouchi, i.e.  in para. 26 and etc., disclose that “[0026] Firstly, the PC 101, which is an external device, transmits an output command 103 which indicates an output of data to the printer apparatus 102, and thereafter the PC 101 transmits data 104 to the printer apparatus 102. In the case that the printer apparatus 102 receives the data 104, the printer apparatus 102 replies with an ACK 105 that indicates a reception of data. With this, the PC 101 determines that transmission of the data 104 succeeded by the ACK 105. This is a case when transmission of data from the PC 101 to the printer apparatus 102 has terminated normally”; also see Fig. 3, para. 35-36 and etc.). 
With regard to claim 4, the claim is drawn to the information processing apparatus according to claim 2, wherein the one or more controllers request latest data corresponding to the predetermined data from the predetermined software module in response to having received the second control transfer command from the USB host device, and transmit the latest data to the USB host device instead of the predetermined data in response to the latest data having being acquired under a predetermined condition (see Hirouchi, i.e. in para. 4, discloses that “… In the case that this kind of printer apparatus communicates with a PC via a USB I/F, communication is performed while a handshake is performed between a print driver that exists on the PC [or as “a predetermined software module”], and a module which performs print processing on the printer apparatus. There exist two types of communication for this kind of communication between a PC and a printer apparatus: bidirectional communication and unidirectional communication; and further in Fig. 1, steps 106-108, and in para. 27-28, disclose that “… The PC 101 transmits an output command 106 for indicating an output of data to the printer apparatus 102, and thereafter data 107 is transmitted from the PC 101 to the printer apparatus 102. In the case that the data 107 could not be received normally by the printer apparatus 102, a NAK 108 is returned to show that the data 107 could not be received normally by the printer apparatus 102. Because of this, the PC 101 determines that the data 107 could not be received normally by the printer apparatus 102.  [0028] In the case of this kind of unidirectional communication, data (including commands) is always transmitted from the PC 101 to the printer apparatus 102, and the printer apparatus 102 can only reply using the ACK 105 or the NAK 108”).
With regard to claim 8, the claim is drawn to a method for controlling an information processing apparatus capable of communicating via a USB cable with a USB host device configured to transmit a first control transfer command at a start of communication, the method comprising: acquiring and holding predetermined data in response to having received the first control transfer command from the USB host device; and transmitting the held predetermined data to the USB host device on the basis of having received a second control transfer command from the USB host device (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, also incorporated by reference herein; in addition, in Hirouchi, also see Fig. 3, 7 and etc. for additional details). 
With regard to claim 9, the claim is drawn to a nonvolatile storage medium storing a program of a method for controlling an information processing apparatus capable of communicating via a USB cable with a USB host device configured to transmit a first control transfer command at a start of communication, the method comprising: acquiring and holding predetermined data in response to having received the first control transfer command from the USB host device; and transmitting the held predetermined data to the USB host device on the basis of having received a second control transfer command from the USB host device (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, also incorporated by reference herein; in addition, in Hirouchi, i.e. in para. 76, discloses that “[0076] Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s)….”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirouchi as applied to claim 1 above, and further in view of Hayashi et al. (U.S. Pub. No. 2017/0228333 A1, hereinafter as “Hayashi”).
With regard to claim 5, the claim is drawn to the information processing apparatus according to claim 1, wherein the first control transfer command and the second control transfer command are vendor class commands.
The teachings of Hirouchi do not explicitly disclose the aspect relating to “the information processing apparatus according to claim 1, wherein the first control transfer command and the second control transfer command are vendor class commands”. 
However, Hayashi discloses an analogous invention relates to a reader/writer device, an information processing device, and a data transfer control method, and a program, which are applied to a data recording/reproducing process using a reader/writer including a connection unit such as a USB connector and a card slot in which a recording medium is mountable (see Hayashi, i.e. para. 1 and etc.).  More specifically, in Hayashi, i.e. in para. 197, discloses that “[0197] The vendor unique class supporting data transfer unit or the HID class is a class which is defined in the USB standard as a component that can be set in, for example, the firmware (FW) layer on the information processing device 300 side. The vendor unique class supporting data transfer unit or the HID class is a component including a program of performing input/output control of data or a command when devices other than a storage device, for example, various input devices such as a keyboard and a mouse are connected”.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirouchi to include the limitation(s) discussed and also taught by Hayashi, with the aspect(s) discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to information processing and communication arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirouchi by the teachings of Hayashi, and to incorporate the limitation(s) discussed and also taught by Hayashi, thereby having “…a configuration in which both record/reproduction data and a security command can be transferred between a host and a recording device connected to the host is implemented” (see Hayashi, i.e. para. 43 and etc.).

	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirouchi as applied to claim 1 above, and further in view of Oba et al. (U.S. Pub. No. 2011/0261391 A1, hereinafter as “Oba”). 
With regard to claim 6, the claim is drawn to the information processing apparatus according to claim 1, wherein the information processing apparatus is an imaging apparatus configured to form an image with use of a recording material (see Hirouchi, i.e. in Fig. 1, 2 and etc, disclose the printer apparatus 102), and wherein the predetermined data is data relating to a remaining amount of the recording material.
The teachings of Hirouchi do not explicitly disclose the aspect relating to “wherein the predetermined data is data relating to a remaining amount of the recording material”. 
However, Oba discloses an analogous invention relates to systems, apparatuses and methodologies for managing and exchanging printer data. More specifically, in Oba, i.e. in para. 3, discloses that “[0003] Conventionally, one way to connect a computing device to a printing device is with the use of a printer cable. As seen in FIG. 1A, a printer cable 13, which may be a Universal Serial Bus (USB) cable, acts as a simple conduit or data bus that allows two-way communication of electronic information between a terminal 12 and a printing device 15. The printer cable allows the terminal to transmit print data to the printing device, whereby the printing device may perform a print job based on the received print data. Furthermore, the printer cable also allows the printing device to transmit information back to the terminal, such as status information regarding the printing device (device ready, low cartridge ink/toner, etc. . . . ) or status information regarding a print job (completed, pending, canceled, etc. . . . )…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirouchi to include the limitation(s) discussed and also taught by Oba, with the aspect(s) discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing and data communication arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirouchi by the teachings of Oba, and to incorporate the limitation(s) discussed and also taught by Oba, thereby having “… an improved approach for managing the transmission of print data transmitted between a terminal and a printer, using techniques that are efficient and not as difficult to use (as a practical matter)” (see Oba, i.e. para. 11 and etc.).
With regard to claim 7, the claim is drawn to the information processing apparatus according to claim 6, wherein the recording material is stored in a cartridge that is detachably attached to the image processing apparatus (see Oba, i.e. in para. 3, discloses that “…the printer cable also allows the printing device to transmit information back to the terminal, such as status information regarding the printing device (device ready, low cartridge ink/toner, etc. . . . ) or status information regarding a print job (completed, pending, canceled, etc. . . .; thereby having “… an improved approach for managing the transmission of print data transmitted between a terminal and a printer, using techniques that are efficient and not as difficult to use (as a practical matter)”, see Oba, i.e. para. 11 and etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyazawa (U.S. Pat/Pub No. 2017/0061268 A1) disclose an invention relates to a control device management state of use of cartridge. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Zletz, 893 F. 2d 319.  (Fed. Cir. 1989). 
        2 In reference to the memorandum issued on January 26, 2010, titled "Subject Matter Eligibility of Computer Readable Media", also published in Official Gazette of the USPTO on February 23, 2010 (http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20), and also see the provided suggestion for amendment discussed therein.  
        3 See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2.
        4 See In re Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 196-97 (1980).